ACCEPTED
                                                                                                     03-14-00560-CR
                                                                                                             5482140
                                                                                          THIRD COURT OF APPEALS
                                                                                                     AUSTIN, TEXAS
                                                                                                6/1/2015 12:00:00 AM
                                                                                                   JEFFREY D. KYLE
                                                                                                              CLERK
                       CAUSE NO. 03-14-00560-CR
   IN THE COURT OF APPEALS, THIRD SUPREME JUDICIAL DISTRICT
                          _____________________
                                                                   FILED IN
                      CHRISTOPHER NEWBERRY                  3rd COURT OF APPEALS
                                 Appellant                      AUSTIN, TEXAS
                                    VS.                     6/1/2015 12:00:00 AM
                         THE STATE OF TEXAS                   JEFFREY D. KYLE
                           ____________________                     Clerk
 Cause No. C1CR-14-209349, Travis County, Texas, County Court #5, Honorable,
                       Nancy Hohengarten, presiding
                           ____________________
  APPELLANT'S FOURTH MOTION FOR EXTENSION OF TIME TO FILE
                                   BRIEF
TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:
COMES NOW, CHRISTOPHER NEWBERRY, appellant, pursuant to U.S.Const.,

Amends. 5 & 14, Tex.Const., Art. I, Secs. 13 & 19, and T.R.A.P., not limited to Rules

4.1, 10.5, 38.6 and 38.9, and moves the Court to extend the time for filing appellant’s

brief TWENTY-FOUR (24) days to June 8, 2015, and shows:

                           I. PROCEDURAL HISTORY.
On or about August 7, 2014, on plea of not guilty, a jury convicted appellant of driving

while intoxicated, a class B misdemeanor. The court assessed sentence of 120 days

Travis County jail, no fine. Motion for New Trial apparently was timely filed August 28,

2014. Notice of Appeal was filed prematurely on August 28, 2014, and an Amended

Notice of Appeal was filed October 14, 2015 (correcting the defendant’s name in the body

of the Notice). The reporter's record was filed December 16, 2014.

                      II. THREE PRIOR EXTENSIONS.
Appellant has received two extensions of time to file his brief.

                             III. TIME OF MOTION.
The brief was due May 15, 2015. This motion is filed by efile within 15 days thereof.

                    IV. REASONS FOR EXTENSION OF TIME.
Appellant requests for an extension of time based on the following:




                                                                                            1
1. Counsel has been diligently working to complete the brief in this case but reasonably
does not expect it to be completed until June 8, 2015.

2. He is a solo practitioner without support staff.

3. He four (4) days of work during this time due to an unexpected root canal and repair of
a second root canal/crown that failed.

4. Since the last extension was granted, counsel represented some 41 clients with some 62
cases (approximately 37/56 appointed and/or jail requiring prompt disposition) and
disposed of some 8 defendants and 15 cases. This includes having to prepare for jury trial
in mid-June in 2 cases which have thousands of unique pages of documentary evidence,
some difficult witnesses, computer forensics, but which the trial court reverse a prior
ruling and grant a continuance on May 22 because of the State providing late discovery of
hours of not previously provided recorded witness interviews and phone calls.

5. Therefore, asks this Honorable Court to extend the time for filing brief TWENTY-
FOUR (24) days to June 8, 2015, so appellant will be given a full and meaningful appeal
and accorded due process and due course of law, his right to appeal and effective
assistance of counsel.

WHEREFORE, appellant prays this Court grant this motion and extend the time for filing

his brief TWENTY-FOUR (24) days to June 8, 2015.

                                               RESPECTFULLY SUBMITTED,
                                                /s/ Christopher P. Morgan

                                               Christopher P. Morgan
                                               State Bar No. 14435325
                                               3009 N. IH 35
                                               Austin, Texas 78722
                                               (512) 472-9717 // FAX: 472-9798
                                               ATTORNEY FOR APPELLANT


CERTIFICATE OF SERVICE: I, Christopher P. Morgan, certify a true and correct
copy of this Motion was served on the Office of the County Attorney for Travis County,
Texas on June 1, 2015, by mail to P.O.Box 1748, Austin, TX 78767 .
                                            /s/ Christopher P. Morgan




                                                                                           2